Title: From David Humphreys to Timothy Pickering, 13 May 1782
From: Humphreys, David
To: Pickering, Timothy


                        
                            Sir
                            Head Quarters Newburgh May 13th 1782
                        
                        It is the Order of the Commander in Chief, that you furnish Hospital Tents & other Articles for the
                            Accomodation of the Sick in the Field, agreeably to the Requisition of the Chief Physician of the Army. I am Sir Your Most
                            Hble Servt
                        
                            David Humphrys A.D.C.

                        
                    